Case 1:19-cv-02240-CFC-SRF Document 220 Filed 08/17/21 Page 1 of 5 PageID #: 10107



                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

   VOLTERRA SEMICONDUCTOR                     )
   LLC,                                       )
                                              )
                  Plaintiff,                  )
                                              )
     v.                                       ) C.A. No. 19-2240-CFC-SRF
                                              )
   MONOLITHIC POWER SYSTEMS,                  )
   INC.,                                      )
                                              )
                  Defendant.                  )


    MOTION AND PROPOSED ORDER FOR ADMISSION PRO HAC VICE

          Pursuant to Local Rule 83.5 and the attached certifications, counsel moves the

  admission pro hac vice of Forrest A. Jones, Chen Zang, and Bradford C. Schulz of

  Finnegan, Henderson, Farabow, Garrett & Dunner, LLP to represent the defendant

  Monolithic Power Systems, Inc. in this matter.

                                              /s/ Nathan R. Hoeschen
                                              Karen E. Keller (No. 4489)
                                              Andrew E. Russell (No. 5382)
                                              Nathan R. Hoeschen (No. 6232)
                                              SHAW KELLER LLP
                                              I.M. Pei Building
                                              1105 North Market Street, 12th Floor
   OF COUNSEL:                                Wilmington, DE 19801
   Bob Steinberg                              (302) 298-0700
   Matthew J. Moore                           kkeller@shawkeller.com
   LATHAM & WATKINS LLP                       arussell@shawekeller.com
   555 Eleventh Street, NW, Suite 1000        nhoeschen@shawkeller.com
   Washington, DC 20004                       Attorneys for Defendant
   (202) 637-2200
Case 1:19-cv-02240-CFC-SRF Document 220 Filed 08/17/21 Page 2 of 5 PageID #: 10108



   Lionel M. Lavenue
   FINNEGAN, HENDERSON, FARABOW,
   GARRETT & DUNNER, LLP
   Two Freedom Square
   Reston, VA 20190-5675
   (571) 203-2750

   Surendra K. Ravula
   LATHAM & WATKINS LLP
   330 North Wabash Avenue, Suite 2800
   Chicago, IL 60611
   (312) 876-6555

   R. Benjamin Cassady
   FINNEGAN, HENDERSON, FARABOW,
   GARRETT & DUNNER, LLP
   901 New York Avenue, NW
   Washington, DC 20001-4413
   (202) 408-4000

   Dated: August 17, 2021


                   PROPOSED ORDER GRANTING MOTION

        IT IS HEREBY ORDERED that counsel's motion for admission pro hac

  vice of Forrest A. Jones, Chen Zang, and Bradford C. Schulz is granted.



                                 UNITED STATES DISTRICT JUDGE


  Date:________________________




                                          2
Case 1:19-cv-02240-CFC-SRF Document 220 Filed 08/17/21 Page 3 of 5 PageID #: 10109
Case 1:19-cv-02240-CFC-SRF Document 220 Filed 08/17/21 Page 4 of 5 PageID #: 10110



           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

          Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
  admitted, practicing and in good standing as a member of the Bars of the District of Columbia and
  the State of California and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of
  this Court for any alleged misconduct which occurs in the preparation or course of this action. I
  also certify that I am generally familiar with this Court's Local Rules. In accordance with the
  Standing Order for District Court Fund, I further certify that the annual fee of $25.00 has been paid
  to the Clerk of Court, or, if not paid previously, the fee payment will be submitted to the Clerk's
  Office upon the filing of this motion.



  Signed:_____________________________

  Date: ____August 17, 2021_____________

  Chen Zang
  FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER, LLP
  901 New York Avenue, NW
  Washington, DC 20001-4413
  (202) 408-4000
  chen.zang@finnegan.com
Case 1:19-cv-02240-CFC-SRF Document 220 Filed 08/17/21 Page 5 of 5 PageID #: 10111



           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

          Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
  admitted, practicing and in good standing as a member of the Bar of the Commonwealth of
  Virginia and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for
  any alleged misconduct which occurs in the preparation or course of this action. I also certify that
  I am generally familiar with this Court's Local Rules. In accordance with the Standing Order for
  District Court Fund, I further certify that the annual fee of $25.00 has been paid to the Clerk of
  Court, or, if not paid previously, the fee payment will be submitted to the Clerk's Office upon the
  filing of this motion.

  Signed:_____ ________________________

  Date:_______August 17, 2021________________________

  Bradford C. Schulz
  FINNEGAN, HENDERSON, FARABOW, GARRETT & DUNNER, LLP
  1875 Explorer Street, Suite 800
  Reston, VA 20190-6023
  (571) 203-2700
  bradford.schulz@finnegan.com
